Per Curiam.
Order unanimously reversed upon the law, with ten dollars costs and taxable disbursements to appellant, and motion to dismiss the complaint granted, with ten dollars costs.
Plaintiff seeks to recover benefits on a policy of accident insurance which provides for the payment of weekly indemnity and also for the payment of one-third of the principal for loss of sight of one eye. There is no basis for the claim for weekly indemnity because plaintiff was not wholly and continuously disabled from the date of the accident, as provided in clause 1, or within two weeks from the date of the accident, as provided in clause 2. There is also no basis for the claim for loss of sight. Although plaintiff lost his sight within 200 weeks from the date of the accident, he was not wholly and continuously disabled from the date of the accident as provided *630in the first paragraph of clause 1. Neither did plaintiff’s injuries, within ninety days from the date of the accident, result in the loss of sight as provided in the last paragraph of clause 1. (Buford v. North Am. Acc. Ins. Co., 3 F. [2d] 263; and see cases cited in 51 A. L. R. 1048 et seq. and in 24 id. 203 et seq.)
Present: Cropsey, Lewis and Johnston, JJ.